— Order, Supreme Court, Bronx County (Alan J. Saks, J.), entered January 2, 1992, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
A question of fact exists as to whether defendant was, or should have been, aware of the alleged dangerous condition of the stairway where plaintiff fell and injured herself (see, Negri v Stop & Shop, 65 NY2d 625). Indeed, defendant’s own employee testified that the stairs were inspected twice a day at the time of the incident. Concur — Sullivan, J. P., Milonas, Kupferman and Rubin, JJ.